      Case 9:17-cv-00117-DLC Document 262 Filed 09/14/20 Page 1 of 4



Timothy J. Preso                        Beth Baldwin
Earthjustice                            Ziontz Chestnut
313 East Main Street                    2101 Fourth Avenue, Suite 1230
Bozeman, MT 59715                       Seattle, WA 98121
(406) 586-9699 | Phone                  (206) 448-1230 | Phone
(406) 586-9695 | Fax                    (206) 448-0962 | Fax
tpreso@earthjustice.org                 bbaldwin@ziontzchestnut.com

Counsel for Plaintiffs Sierra Club,     Counsel for Plaintiff Northern
Center for Biological Diversity, and    Cheyenne Tribe
National Parks Conservation
Association and Local Counsel for
Plaintiff Northern Cheyenne Tribe



                     UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

CROW INDIAN TRIBE, et al.,               )
                                         )   Case No. CV 17-89-M-DLC
               Plaintiffs,               )
                                         )   (consolidated with Case Nos.
       v.                                )   CV 17-117-M-DLC,
                                         )   CV 17-118-M-DLC,
UNITED STATES OF AMERICA,                )   CV 17-119-M-DLC, and
et al.,                                  )   CV 17-123-M-DLC)
                                         )
               Federal Defendants,       )   MOTION OF PLAINTIFFS
                                         )   NORTHERN CHEYENNE
       and                               )   TRIBE, ET AL. FOR AN
                                         )   AWARD OF ATTORNEYS’
STATE OF WYOMING, et al.                 )   FEES AND COSTS
                                         )
               Defendant-Intervenors.    )
                                         )
        Case 9:17-cv-00117-DLC Document 262 Filed 09/14/20 Page 2 of 4



      Plaintiffs in these consolidated cases, Northern Cheyenne Tribe, Sierra Club,

Center for Biological Diversity, and National Parks Conservation Association

(collectively, “Plaintiffs”) hereby request an award of attorneys’ fees and costs

under the Endangered Species Act (“ESA”), 16 U.S.C. § 1540(g)(4), and the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d), in the amount of

$359,963.13.

      This application seeks recovery of attorneys’ fees and costs for litigation of

this matter in this Court and the Ninth Circuit. Following the filing of this motion,

Plaintiffs intend to move to stay all briefing and submission of additional argument

and materials in support of and in opposition to this motion to facilitate discussions

with Federal Defendants regarding settlement of this motion.

      This motion is supported by the accompanying memorandum, declarations,

and exhibits. As these materials demonstrate, Plaintiffs are entitled to the

requested award of attorneys’ fees and costs. Accordingly, this Court should

award Plaintiffs a recovery of attorneys’ fees in the amount of $357,067 and costs

in the amount of $2,896.13, for a total award of $359,963.13.




                                          1
 Case 9:17-cv-00117-DLC Document 262 Filed 09/14/20 Page 3 of 4



Respectfully submitted this 14th day of September, 2020.

                                       /s/ Timothy J. Preso.
                                       Timothy J. Preso
                                       Earthjustice
                                       313 East Main Street
                                       Bozeman, MT 59715
                                       (406) 586-9699
                                       tpreso@earthjustice.org

                                       Counsel for Plaintiffs Sierra Club,
                                       Center for Biological Diversity, and
                                       National Parks Conservation
                                       Association and Local Counsel for
                                       Plaintiff Northern Cheyenne Tribe

                                       Beth Baldwin
                                       Ziontz Chestnut
                                       2101 Fourth Avenue, Suite 1230
                                       Seattle, WA 98121
                                       (206) 448-1230 | Phone
                                       (206) 448-0962 | Fax
                                       bbaldwin@ziontzchestnut.com

                                       Counsel for Plaintiff Northern
                                       Cheyenne Tribe




                                 2
       Case 9:17-cv-00117-DLC Document 262 Filed 09/14/20 Page 4 of 4



                        CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was today served via the Court’s

CM/ECF system on all counsel of record.

                                      /s/ Timothy J. Preso
                                      Timothy J. Preso
